DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/20/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Response to Arguments
As previously discussed, Applicant’s elected species:

    PNG
    media_image1.png
    126
    203
    media_image1.png
    Greyscale
,
(which reads on claims 16-25 and 30) has been searched and is deemed to be free of the prior art and non-obvious.  
Accordingly, in the Action mailed on 3/02/2022, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was:
    PNG
    media_image2.png
    191
    427
    media_image2.png
    Greyscale
.
In Applicant’s response filed 6/02/2022, Applicant amended the claims to exclude the prior art compound. 
Accordingly, in the Action mailed on 6/20/2022, the search was again expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was: 
    PNG
    media_image3.png
    177
    283
    media_image3.png
    Greyscale
.
In Applicant’s response filed 9/20/2022, Applicant amended the claims to exclude the prior art compound. 
Accordingly, in the instant Action, the search has again been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is: 
    PNG
    media_image4.png
    197
    273
    media_image4.png
    Greyscale
 wherein, in Formula (I), R1 is 
    PNG
    media_image5.png
    132
    150
    media_image5.png
    Greyscale
; R2 is H; R3 is a 6-membered unsaturated ring which is the heteroaryl pyridinyl; R4 is CO2R10 wherein R10 is H; and R5 is H – which reads on pending claims 16-17 and 19-23.  A rejection to those claims follows.  
Since the search has not been expanded beyond the single additional species identified above, claims 18, 24-25 and 30, which are directed to the elected species but which do not include the single additional species, are objected to as indicated below, and have not been further examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 1082130-93-5 (entered into STN 12/09/2008).
Claim 16 is drawn to a compound of formula (I) which embraces the following compound species 
    PNG
    media_image4.png
    197
    273
    media_image4.png
    Greyscale
 R1 is 
    PNG
    media_image5.png
    132
    150
    media_image5.png
    Greyscale
; R2 is H; R3 is a 6-membered unsaturated ring which is the heteroaryl pyridinyl; R4 is CO2R10 wherein R10 is H; and R5 is H – which reads on pending claims 16-17 and 19-23.  
The instantly claimed compound is taught by CAS RN 1082130-93-5.
Accordingly, claims 16-17 and 19-23 are anticipated.
Claim Objections
Claims 18, 24-25 and 30 are objected to as depending from a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611